DETAILED ACTION
The following is in response to the application filed 04/23/2021.  Claims 1-15 are pending.

Specification
The abstract of the disclosure is objected to because it includes language which may be implied (“A system and method... is provided." see below, emphasis added).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim appears to have a typographical error as it is unclear as to what is being claimed in the language “the customer is different from bulk token is received”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  there appears to be a typographical error “wherein the processor [is] further configured to determine”.  Appropriate correction is required.
Claims 3 and  8 are objected to because of the following informalities: quotes should be avoided in a claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of U.S. Patent No. 11,004,038. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been one of ordinary skill in the art at the effective date of the invention would have  been an obvious variation of the invention defined in the patent.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No. 10,311,406. Although the claims at issue are it would have been one of ordinary skill in the art at the effective date of the invention would have  been an obvious variation of the invention defined in the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 includes “a receiver in lines 3 and line 8.  It is unclear if these are the same receiver or a first and second receiver.  Applicant should correct.
As to claim 11, lines 3 and lines 7 include “by a transmitter” it is unclear if this is the same transmitter or a second transmitter.  Applicant should correct.
Claims 2-5 and 12-15 inherit the deficiencies of claim 1 and claim 11 respectively and are therefore also rejected for including all the limitations of said claims 1 and 11.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes et al. (US 20120030047 A1) in view of Wanser et al. (US 2010/0299399 A1).
	Specifically as to claim 1, Fuentes et al. disclose a method implemented in an e-commerce system to facilitate transactions between a customer and a vendor (method for conducting online, electronic transactions between a merchant and a user, paragraph 16 and Fig. 1), the method comprising: receiving, by a receiver, a request for a bulk token for use in an advertising campaign (a secure token arbitrator operates in conjunction with the merchant to activate a payment token to process a purchase transaction, wherein the purchase transaction is marketed and redeemed through the use of electronic coupons, paragraphs 16 and 18); generating, by a processor, a bulk token, wherein the bulk token includes at least a type field and amount field, and does not include an email field (the token server may obtain the application form, and parse the form to extract data fields and values from the form to generate a token data record, wherein the token data record comprises a token id and transaction cost field and no email field, paragraph 31); transmitting, by a transmitter, the bulk token to a vendor server (the client may generate a tokenized purchase order message and provide the tokenized purchase order message to the merchant server, paragraph 37); receiving, by the receiver, a reply email, wherein the reply email includes the bulk token (in response, the merchant database may provide the token arbitrator address and the merchant server may generate a token arbitration request and provide the token arbitration request to a token server in the form of an email message, paragraphs 39 and 41 ); decoding, by the processor, the bulk token (the token server may parse 
Wanser et al. disclose performing, by the processor, an Sender Policy Framework (SPF) and Domain Keys Identified Mail (DKIM) validation (the receiver then authenticates the using a DKIM and SPF authentication methods, paragraph 60); and processing, by the processor, the transaction, on a condition that the SPF and DKIM validations are approved (based on the DKIM and SPF authentication of the message, the receiver decides to process the message and deliver the message to a user's inbox, see paragraph 57 and 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial system of Fuentes et al. the ability to process as taught by Wanser et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claim 6,  Fuentes et al. disclose an e-commerce system to facilitate transactions between a customer and a vendor (system for conducting online, electronic transactions between a merchant and a user, paragraph 16 and Fill. 1 ), the e-commerce system comprising: a receiver configured to receive a request for a bulk token for use in an advertising campaign (a secure token arbitrator operates in conjunction with the merchant to activate a payment token to process a purchase transaction, wherein the purchase transaction is marketed and redeemed through the use of electronic coupons, paragraphs 16 and 18); a processor 
Wanser et al. disclose a processor configured to perform a Sender Policy Framework (SPF) and Domain Keys Identified Mail (DKIM) validation (the receiver then authenticates the using a DKIM and SPF authentication methods, paragraph 60); and the processor configured to process the financial transaction, on a condition that the SPF and DKIM validations are approved (based on the DKIM and SPF authentication of the message, the receiver decides to process the message and deliver the message to a user's inbox, paragraph 61). 

	Specifically as to claims 4 and 9, Fuentes et al. disclose determining whether the reply email is sent from a registered or non-registered customer based on an email address from which the reply email was sent (the PT may utilize a text challenge procedure to verify the authenticity of the user, wherein the text challenge comprises validating an email from the user to determine if a transaction is fraudulent, see paragraphs 21-22).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes et al. (US 2012/0030047 A1)  in view of Bohannon (US 2009/0228340 A1).
Specifically as to claim 11, Fuentes et al. disclose a method implemented in a vendor system for transactions between a customer and a vendor facilitated by an e-commerce system (method for conducting online, electronic transactions between a merchant and a user, paragraph 16 and Fig. 1), the method comprising: transmitting, by a transmitter, a request for a bulk token for use in an advertising campaign (a secure token arbitrator operates in conjunction with the merchant to activate a payment token to process a purchase transaction, wherein the purchase transaction is marketed and redeemed through the use of electronic coupons, paragraphs 16 and 18); receiving, by a receiver, the bulk token, wherein the bulk token includes at least a type field and amount field, and does not include an email field (the token server may obtain the 
Bohannon discloses transmitting a plurality of advertisement emails to a list of recipients, wherein the list of recipients includes registered and non-registered individuals (each advertising campaign may further include a template for e-mails to be sent by the system to targeted users, wherein the users may be registered users or new members who are not registered, paragraphs 49-50); wherein the notification message includes a confirmation that a transaction has been processed based on one of the transmitted plurality of advertisement emails (when the user 510 completes a transaction with the merchant 505, the merchant 505 may automatically generate a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial system of Fuentes et al. the transmission ability as taught by Bohannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
	Specifically as to claim 12, wherein the notification message is received from the e-commerce system (the token server may utilize the Verify Chat feature to communicate with the user, and verify the authenticity of the originator of the purchase transaction, the token server may send electronic mail message to verify the authenticity of the originator of the purchase transaction, paragraph 41).
Specifically as to claim 13, wherein the bulk token is received from the e-commerce system (the user may be able to pass a token to a merchant instead of complete card information, cash or account information, wherein a secure token arbitrator may operate in conjunction with the merchant to process the transaction within the e-commerce system, paragraph 16 and Fig. 1).
Specifically as to claim 14, wherein the customer is different from bulk token is received from a token generator associated with the vendor system (a payment token 105, generated by the token server, may indicate that the transaction may be processed by assigning a percentage of the transaction cost to a token 101b and a different percentage to a different token 102b, paragraph 16).

Bohannon discloses wherein an email address of the customer is different from any emails in the list of recipients (the method may also include forwarding the e-mail message to a personal e-mail address associated with the user, wherein the personal e-mail address is associated with an e-mail provider different from the information gathering system, paragraph 173). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial system of Fuentes et al. the ability to use different emails as taught by Bohannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claims 2, 3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuentes et al. (US 2012/0030047 A1 in view of Wanser et al. (US 2010/0299399 A1) as applied in claims 1 and 6 above and  further in view of Bohannon (US 2009/0228340 A1).
Specifically as to claims 2 and 7, Fuentes et al. does not specifically disclose transmitting, by the transmitter, a web checkout email message including an URL hyperlink on a condition that the SPF and DKIM validations are rejected. 
Wanser et al. discloses transmitting an email message on a condition that the SPF and DKIM validations are rejected (If the sender requests a failure action based on a failed 
Bohannon discloses transmitting, by the transmitter, a web checkout email message including an URL hyperlink (The targeted e-mails may contain hyperlinks that direct users to proprietor offers that may award or redeem points to a specific user account, paragraph 50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting, by the transmitter, a web checkout email message including an URL hyperlink with the invention of Fuentes based on the teachings of Bohannon for the purpose of efficiently collecting information from a user of an advertising campaign (Bohannon paragraph 50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial system of Fuentes et al. the ability to transmit as taught by Wanser et al. and the ability to transmit a web check out message as taught by Bohannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claims 3 and 8, Fuentes et al. does not specifically disclose transmitting a confirmation email message including a mailto hyperlink on a condition that the SPF and DKIM validations are classified as 'Confirm'. 
Wanser et al. discloses transmitting a confirmation email message on a condition that the SPF and DKIM validations are classified as 'Confirm' (If the sender requests a delivery action based on a confirmed SPF/DKIM authentication, the receiver will apply a particular specified 
Bohannon discloses transmitting a confirmation email message including a mail to hyperlink (email message comprising a hyperlink, wherein the hyperlink may include a code called a "cell identification" that may optionally be encrypted and may associate the user's selection of the hyperlink with a campaign task, paragraph 62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial system of Fuentes et al. the ability to transmit as taught by Wanser et al. and the ability to transmit a confirmation email as taught by Bohannon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

35 USC § 101 Eligible Subject Matter
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 6  and method Claim 11.  
The limitations in the independent claim 1 of  “receiving, by a receiver, a request for a bulk token for use in an advertising campaign; generating, by a processor, a bulk token, wherein the bulk token includes at least a type field and amount field, and does not include an email field; transmitting, by a transmitter, the bulk token to a vendor server; receiving, by a receiver, a reply email, wherein the reply email includes the bulk token; decoding, by the processor, the bulk .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weber discloses market analysis of digital payments.  Chari et al. disclose security in mobile commerce.  Bohannon discloses a system for receiving electronic feedback generated in response to detecting a user transaction.  Wanser et al. disclose a message policy management system.  Denning et al. disclose a proactive underwriting  system.  Fuentes et al. disclose a payment tokenization system.  Jaalinoja et al. disclose systems for allowing users of a cellular telecommunication system to obtain services, goods, or other benefits from a third party.  Faupel discloses systems for creating and utilizing a modular multi-coverage insurance product.  Bernaski et al. disclose pattern analysis.  Franks disclose a registry system.  Holcomb et al. disclose a method receiving a request (1201) for a bulk token for use in an advertising campaign. 

 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691